Citation Nr: 0610901	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-25 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to total disability rating due to individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision from 
the Providence, Rhode Island, Department of Veterans Affairs 
(VA) Regional Office (RO). 

This case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The duty to assist requires that VA make reasonable efforts 
to obtain relevant records that the claimant adequately 
identifies and authorizes VA to obtain.  38 U.S.C.A. § 
5103A(b)(1); 38 C.F.R. § 3.159(c).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a service-connected disorder causes an increase in 
disability to a non- service-connected condition, such an 
increase is to be treated as if service connected.  In such 
cases, the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); see also, Boyer v. West, 
12 Vet. App. 142, 144 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  The 
veteran has been awarded the Purple Heart Medal for wounds 
received in Vietnam.  Therefore, the veteran's stressor is 
verified.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

A psychologist from a VA Vet Center submitted a letter dated 
in August 2003 and the veteran's Vet Center intake 
assessment.  The psychologist stated that there was the 
"likelihood of PTSD."  The remainder of the veteran's Vet 
Center records, if any, should be obtained.  The veteran, at 
his July 2003 PTSD examination stated that he was seen by a 
psychiatrist while hospitalized in 1998 for another 
condition.  This medical record should be obtained as well.  

The July 2003 veteran's PTSD examination report noted that 
the veteran did not satisfy the full diagnostic criteria for 
PTSD, and major depressive disorder was diagnosed.  However, 
the examiner also noted that "it does appear that the 
veteran's combat experiences are having an adverse impact on 
his mental health status at this time."  Therefore, an 
examination should be obtained to determine the psychiatric 
disorders the veteran has, and if his combat experiences are 
aggravating any nonservice-connected psychiatric disorder.  
In addition, on remand, the RO will also consider entitlement 
to service connection for an acquired psychiatric disorder, 
as well as entitlement to service connection for PTSD.  

His appeal for TDIU is inextricably intertwined with this 
claim, inasmuch as a grant of service connection for the 
disability could affect the outcome of the TDIU claim.  
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  See also 
Kellar v. Brown, 6 Vet. App. 157 (1994) and Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  And therefore, further 
consideration of this claim must be deferred to avoid 
piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991).

The claims are also remanded to provide proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the type of evidence that is needed to 
establish a disability rating (for the PTSD claim) and the 
effective date for any award of benefits (for both claims).  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claim of service 
connection for an acquired psychiatric 
disorder to include PTSD, and TDIU, please 
send the veteran a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on remand, 
as outlined in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  The RO must ensure that all records of 
treatment, observation or evaluation of 
the veteran for psychiatric disability, 
including PTSD, are obtained from the 
local Vet Center and associated with the 
claims files.  The RO should contact the 
veteran to obtain the information 
necessary to acquire the psychiatric 
evaluation conducted while the veteran was 
hospitalized in 1998.

3.  When the above development has been 
completed, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current identity and etiology of any 
psychiatric disorder.  Send the claims 
folder to the examiner for a review of the 
veteran's pertinent medical history to 
facilitate making these determinations.  
The examiner should provide an opinion 
with respect to whether it is at least as 
likely as not (probability of at least 50 
percent) that: (1) he has PTSD and, if he 
does, (2) it is a result of any inservice 
stressor(s); (3) he has any other 
psychiatric disorder and, if he does (4) 
it is caused or permanently worsened by 
the veteran's inservice stressor(s).  The 
rationale for all opinions expressed 
should also be provided.

4.  The RO should readjudicate the 
veteran's claim for entitlement to service 
connection for an acquired psychiatric 
disorder to include PTSD.  When the above 
action is completed, the RO should 
readjudicate the claim for a total rating 
based on unemployability.  If any action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity to 
respond to that supplemental statement of 
the case before the claim is returned to 
the Board, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


